DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/13/2021 has been entered.  Claims 1-3 and 5-12 are pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term/phrase “flat abutting face” is not found in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-3 and 5-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. DE 202019103200 U1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a staple gun with a rotatable knob for locking a lever.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang (DE 202019103200 U1).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
Regarding claim 1, Lang discloses a staple gun (Fig. 1), including: a housing (1), including a staple outlet (11); a striking member (2), disposed on the housing and being movable toward or away from the staple outlet (11); a driving mechanism (3), including a lever (31) rotatably connected to the housing, the lever (31) being swingable between a first position and a second position, the driving mechanism (3) driving the striking member (2) to move toward the staple outlet when the lever swings from the first position toward the second position; a locking mechanism (4), including a locking member (41), the locking member (41) disposed on the housing (1) and rotatable about an axial direction between a releasing position and a locking position, the locking member (41) including a stopping bump (44) which protrudes radially and is located inside the housing; wherein when the locking mechanism is in the releasing position, the locking mechanism (4) is free of inference with the lever, and the lever is freely rotatable between the first position and the second position; when the lever swings 
the stopping bump is abutted against a part of the lever which is located inside the housing (fig. 10) so that the lever (31) is stopped by the stopping bump and non- movable toward the first position, wherein the locking mechanism further includes an elastic member (43), the elastic member is a torsion spring, one end of the elastic member is inserted into the locking member, another end of the elastic member is inserted to the housing [0018], the elastic member includes at least one coil integrally connected between the one end of the elastic member and the another end of the elastic member, and the at least one coil is displaceable relative to the axial direction, the lever and the locking member, wherein as viewed in the axial direction, when the one end of the elastic member inserted into the locking member is higher than an extending line from the another end of the elastic member to the axial direction (claim 6), the locking member is biased by the elastic member to rotate toward the releasing position in a first direction about the axial direction; when the one end of the elastic member inserted into the locking member is lower than the extending line from the another end of the elastic member to the axial direction, the locking member is biased by the elastic member to rotate toward the 
Regarding claim 2, Lang discloses the locking member further includes a shaft (45) located inside the housing, the shaft is rotatably inserted into a shaft hole of the housing, the locking member further includes an operative portion, and the operative portion projects outwardly beyond and outside the housing ([0018], claim 2).
Regarding claim 3, Lang discloses the locking member further includes an annular flange (47) integrally and radially extending between the operative portion and the shaft, the housing further includes a receiving hole, and the annular flange is abutted against an inner periphery of the receiving hole inside the housing ([0016-0017], claims 3 and 5).
Regarding claim 5, Lang discloses the locking member further includes an extending portion (48) radially extending between the annular flange and the shaft, the stopping bump (44) is connected with the extending portion, a radial extent of the stopping bump is larger than a radial extent of the extending portion, and the shaft, the operative portion, the annular flange, the extending portion and the stopping bump are integrally formed of one piece ([0017-0019], claims 3 and 5).
Regarding claim 6-7, Lang discloses the one end of the elastic member (43) is inserted into the extending portion, wherein the housing further includes a blocking portion (14), and when the locking member returns to the releasing position, the extending portion is positionably blocked by the blocking portion, wherein the stopping bump includes an arcuate corner facing the locking position ([0017-0019], claims 6-7).
Regarding claim 8-9, Lang discloses the stopping bump (44) includes an arcuate corner facing the locking position and the lever and the housing are pivotally connected by a pivot portion (15), and the stopping bump is abutted against a side of the lever away from the staple outlet and is near the pivot portion ([0016-0017], claims 8-9).
Regarding claim 10, Lang discloses the driving mechanism further includes a retaining member rotatably connected to the housing, when the lever is in the first position, the retaining member and the striking member are positionably engaged with each other; when the lever move to the second position, the retaining member (32) is driven by the lever to disengage from the striking member so that the striking member is movable toward the staple outlet ([0011-0018], claims 1-10, figs. 1-10).
Regarding claim 11, Lang discloses the lever includes a flat abutting face integrally formed as a part of the lever, the flat abutting face faces 
Regarding claim 12, Lang discloses the driving mechanism further includes a retaining member (32) rotatably connected to the housing; when the lever is in the first position, the retaining member and the striking member are positionably engaged with each other; when the elastic member inserted into the locking member is lower than the extending line from the another end of the elastic member to the axial direction, the locking member has a tendency to rotate toward the locking position, and the stopping bump of the locking member drives the retaining member so that the retaining member is disengaged from the striking member ([0011-0018], claims 1-10, figs. 1-10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  If the formalities and Terminal disclaimer are filed examiner notes the claims do define a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731